Name: 81/558/EEC: Council Decision of 13 July 1981 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (Saint Vincent and the Grenadines, Republic of Vanuatu)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-23

 Avis juridique important|31981D055881/558/EEC: Council Decision of 13 July 1981 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (Saint Vincent and the Grenadines, Republic of Vanuatu) Official Journal L 203 , 23/07/1981 P. 0047****( 1 ) OJ NO L 347 , 22 . 12 . 1980 ,. P . 210 . ( 2 ) OJ NO L 176 , 1 . 12 . 1976 , P . 8 . ( 3 ) OJ NO L 347 , 22 . 12 . 1980 , P . 1 . COUNCIL DECISION OF 13 JULY 1981 ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND ( 1979 ) FOR THE ACP STATES AND FOR THE OVERSEAS COUNTRIES AND TERRITORIES ( SAINT VINCENT AND THE GRENADINES , REPUBLIC OF VANUATU ) ( 81/558/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE 1979 INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 1 ), HEREINAFTER REFERRED TO AS THE ' INTERNAL AGREEMENT ' , AND IN PARTICULAR ARTICLE 1 ( 4 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS SAINT VINCENT , WHICH WAS ASSOCIATED WITH THE COMMUNITY UNDER COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 2 ), BECAME INDEPENDENT ON 27 OCTOBER 1979 UNDER THE NAME OF SAINT VINCENT AND THE GRENADINES ; WHEREAS , PURSUANT TO THE THIRD SUBPARAGRAPH OF ARTICLE 1 OF COUNCIL REGULATION ( EEC ) NO 3225/80 OF 25 NOVEMBER 1980 ON THE CONCLUSION OF THE SECOND ACP-EEC CONVENTION SIGNED AT LOME ON 31 OCTOBER 1979 ( 3 ), SAINT VINCENT AND THE GRENADINES ARE CONSIDERED A SIGNATORY STATE OF THE SECOND ACP-EEC CONVENTION , HEREINAFTER REFERRED TO AS ' THE CONVENTION ' ; WHEREAS SAINT VINCENT AND THE GRENADINES HAVE NOTIFIED THE CONVENTION , WHICH ENTERED INTO FORCE ON 1 JANUARY 1981 ; WHEREAS THE NEW HEBRIDES , WHICH WAS ASSOCIATED WITH THE COMMUNITY UNDER COUNCIL DECISION 76/568/EEC , BECAME INDEPENDENT ON 30 JULY 1980 UNDER THE NAME OF THE REPUBLIC OF VANUATU ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS APPROVED , BY DECISION NO 1/81 , THE REQUEST OF THE REPUBLIC OF VANUATU TO ACCEDE TO THE CONVENTION ; WHEREAS THAT STATE DEPOSITED AN INSTRUMENT OF ACCESSION WITH THE SECRETARIAT OF THE COUNCIL OF THE EUROPEAN COMMUNITIES ON 18 MARCH 1981 ; WHEREAS THE REPUBLIC OF VANUATU THEREFORE ACCEDED TO THE CONVENTION , IN ACCORDANCE WITH ARTICLE 185 THEREOF , ON 18 MARCH 1981 ; WHEREAS THEREFORE IN ACCORDANCE WITH ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT , THE AMOUNTS INDICATED FOR THE OVERSEAS COUNTRIES AND TERRITORIES IN ARTICLE 1 ( 3 ) ( B ) OF THAT AGREEMENT SHOULD BE REDUCED , AND THE AMOUNTS INDICATED FOR THE ACP STATES IN ARTICLE 1 ( 3 ) ( A ) THEREOF SHOULD BE CORRESPONDINGLY INCREASED , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 1 ( 3 ) OF THE INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : ' 3 . THE AMOUNT STATED IN PARAGRAPH 2 SHALL BE ALLOCATED AS FOLLOWS : ( A ) 4 552 MILLION ECU FOR THE ACP STATES , COMPRISING : - 2 938 MILLION ECU IN THE FORM OF GRANTS , - 504 MILLION ECU IN THE FORM OF SPECIAL LOANS , - 280 MILLION ECU IN THE FORM OF RISK CAPITAL , - 550 MILLION ECU IN THE FORM OF TRANSFERS PURSUANT TO TITLE II ( CHAPTER 1 ) OF THE CONVENTION , - 280 MILLION ECU IN THE FORM OF THE SPECIAL FINANCING FACILITY PURSUANT TO TITLE III , CHAPTER 1 OF THE CONVENTION ; ( B ) 75 MILLION ECU FOR THE COUNTRIES AND TERRITORIES , COMPRISING : - 41 MILLION ECU IN THE FORM OF GRANTS , - 27 MILLION ECU IN THE FORM OF SPECIAL LOANS , - 7 MILLION ECU IN THE FORM OF RISK CAPITAL , - FOR THE RECORD IN THE FORM OF THE SPECIAL FINANCING FACILITY PURSUANT TO THE PROVISIONS OF THE DECISION RELATING TO MINING PRODUCTS ; ( C ) 9 MILLION ECU IN THE FORM OF TRANSFERS FOR THE COUNTRIES AND TERRITORIES , PURSUANT TO THOSE PROVISIONS OF THE DECISION WHICH CONCERN THE SYSTEM FOR STABILIZING EXPORT EARNINGS . ' ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 MAY 1981 . DONE AT BRUSSELS , 13 JULY 1981 . FOR THE COUNCIL THE PRESIDENT LORD CARRINGTON